                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

United States of America                             §
                                                     §
                                                     §
v.                                                   §                             1:19-CR-307-LY
                                                     §
Gregory Pierresaint,                                 §
                                                     §
                Defendant.                           §

                                               ORDER

     Before the Court is Defendant’s Motion to Reconsider Motion to Revoke Detention Order

(“Motion to Reconsider”). Dkt. No. 25. The Government opposes the motion.1 Dkt. Nos. 7, 27. On

April 3, 2020, U.S. District Judge Lee Yeakel conducted a hearing on the Motion to Reconsider

and referred it to the undersigned for resolution pursuant to 18 U.S.C. § 3006A(b), 28 U.S.C.

§ 636(b)(1)(B), and Rule 44 of the Federal Rules of Criminal Procedure. Dkt. Nos. 28-30. Oral

argument was heard by the undersigned on April 9, 2020.

                                          I.    Background

     On December 3, 2019, Defendant Gregory Pierresaint was indicted on charges of fraud and

money laundering conspiracy, aggravated identity theft, and possession of stolen mail, pursuant to

18 U.S.C. §§ 1349, 1956(h), 1028A, and 1708, respectively, in the Western District of Texas,

Austin Division. Dkt. No. 3. On February 13, 2020, Mr. Pierresaint was arrested at his home in

Miami, Florida, pursuant to a bench warrant issued by this Court. After his arrest, U.S. Magistrate

Judge Chris M. McAliley of the U.S. District Court for the Southern District of Florida held a

detention hearing and, on February 19, 2020, ordered Mr. Pierresaint detained pending trial. Dkt.



1
 The attorney for the Government clarified at oral argument that the basis for opposition is that there is a
serious risk that Defendant will flee.

                                                     1
No. 9. The Court found by a preponderance of the evidence that no condition or combination of

conditions of release would reasonably assure the Defendant’s appearance as required. Id.

Mr. Pierresaint then was ordered transported to this District. On March 20, 2020, Mr. Pierresaint

filed an opposed Motion to Revoke Detention Order (“Motion to Revoke”), which was denied by

the undersigned on March 24, 2020. Dkt. Nos. 17, 20-22. The Motion to Reconsider followed.

                                        II.    Analysis

    Mr. Pierresaint submits that the Motion to Reconsider should be considered under 18 U.S.C.

§ 3145(b), which states:

               (b) Review of a Detention Order.—
               If a person is ordered detained by a magistrate judge, or by a person
               other than a judge of a court having original jurisdiction over the
               offense and other than a Federal appellate court, the person may file,
               with the court having original jurisdiction over the offense, a motion
               for revocation or amendment of the order. The motion shall be
               determined promptly.

The Court agrees. This Court has original jurisdiction over the offenses alleged in the indictment

of the defendant, and he was ordered detained by a Magistrate Judge of the U.S. District Court for

the Southern District of Florida.

    The Government argues that Defendant failed to timely appeal his detention under FED. R.

CRIM. P. 59(b) because his Motion to Revoke was submitted more than 14 days after Defendant

was ordered detained on February 19, 2020. Mr. Pierresaint, however, apparently spent more than

three weeks in transport and was appointed counsel in this District on March 18, 2020, on or about

the same day he arrived and only two days before his counsel filed the Motion to Revoke. Even if

the motion was untimely, on these facts, the Court exercises its discretion to review the detention

order. See United States v. Cooper, 3:16-cr-60-M(2), 2018 WL 1916983, at *2 (N.D. Tex. April 2,

2018) (“Any review by the district court following such a waiver is discretionary and not a matter

of right.”).
                                                 2
    The Court therefore proceeds to consider de novo whether Mr. Pierresaint should be detained

pending trial, taking into account the pretrial services report, the evidence presented at the

detention hearing, Judge McAliley’s findings, and the arguments of counsel to this Court.2 See

U.S. v.Thibodeaux, 663 F.2d 520, 522 (5th Cir. 1981) (construing earlier version of statute and

finding that defendant ordered detained in arresting district could seek to revoke or amend

detention order in different district where charges were pending against him).

    A.    Factors Considered

    Under the Bail Reform Act of 1984, a judicial officer shall order the pretrial release of a person

accused of a crime on personal recognizance or on an unsecured appearance bond unless release

“‘will not reasonably assure the appearance of the person as required . . . .’” United States v. Byrd,

969 F.2d 106, 109 (5th Cir. 1992) (quoting 18 U.S.C. § 3142(b)). The conditions set must

“reasonably assure appearance, and [need] not guarantee appearance.” United States v. Fortna,

769 F.2d 243, 250 (5th Cir. 1985) (cleaned up). As provided in 18 U.S.C. § 3142(g), the Court

considers the following factors:

         (g) FACTORS TO BE CONSIDERED.—The judicial officer shall, in determining
         whether there are conditions of release that will reasonably assure the appearance
         of the person as required and the safety of any other person and the community,
         take into account the available information concerning—

                (1) the nature and circumstances of the offense charged, including whether
                the offense is a crime of violence, a violation of section 1591, a Federal
                crime of terrorism, or involves a minor victim or a controlled substance,
                firearm, explosive, or destructive device;

                (2) the weight of the evidence against the person;


2
  Neither Mr. Pierresaint nor the Government moved this Court to hold a second detention hearing
and the Court finds that an evidentiary hearing is unnecessary to rule on Defendant’s motion. Cf.
U.S. v. Kyle, 49 F. Supp. 2d 526, 527 (W.D. Tex. 1999) (“[W]hile the Court adheres to a plenary
standard of review, such a standard does not mandate a completely new evidentiary hearing.”);
U.S. v. Pike, No. 5:15-CR-820-DAE-2, 2017 WL 11442141, at *2 (W.D. Tex. July 11, 2017); U.S.
v. Tappin, No. EP-07-CR-249-DB(1), 2012 WL 13157822, at *5 (W.D. Tex. April 23, 2012).
                                                  3
               (3) the history and characteristics of the person, including—

                      (A) the person’s character, physical and mental condition, family ties,
                      employment, financial resources, length of residence in the community,
                      community ties, past conduct, history relating to drug or alcohol abuse,
                      criminal history, and record concerning appearance at court
                      proceedings; and

                      (B) whether, at the time of the current offense or arrest, the person was
                      on probation, on parole, or on other release pending trial, sentencing,
                      appeal, or completion of sentence for an offense under Federal, State, or
                      local law; and

               (4) the nature and seriousness of the danger to any person or the community
               that would be posed by the person’s release. . . .

       1. Nature and Circumstances of the Offenses Charged

   As stated above, Mr. Pierresaint has been indicted on charges of fraud and money laundering

conspiracy, aggravated identity theft, and possession of stolen mail, pursuant to 18 U.S.C. §§ 1349,

1956(h), 1028A, and 1708. These are serious offenses, punishable by, inter alia, up to twenty years

imprisonment for the fraud and money laundering conspiracy charges and, for each aggravated

identity theft offense, a mandatory penalty of two years imprisonment consecutive to any other

punishment and a $250,000 fine. None, however, is a crime of violence or another of the types of

crimes identified in § 3142(g)(1). This factor weighs in favor of release pending trial.

       2. Weight of the Evidence

   The weight of the evidence against Mr. Pierresaint appears to be strong. This factor weighs in

favor of detention.

       3. Defendant’s History and Characteristics

   Aspects of Mr. Pierresaint’s history and characteristics weigh both for and against release.

Favoring release, Mr. Pierresaint proposes to return to live with his mother and stepfather in a

home his mother has owned for many years in Miami, Florida. He is a lifelong resident of Miami,

except for four years when he resided in Austin, and he has significant family and community ties

                                                    4
in Miami. Mr. Pierresaint has no known history of drug or alcohol abuse, and there is no evidence

that he has failed to appear for any court proceedings, despite numerous probation violations. As

for his physical and mental condition, Mr. Pierresaint has diabetes and requires daily insulin shots.

The Centers for Disease Control and Prevention includes people with diabetes among the groups

at higher risk for severe illness from COVID-19.3 All of this evidence weighs in favor of release.

There is no evidence that Mr. Pierresaint was on probation, parole, or other release at the time of

the current alleged offense or arrest, which also favors release.

    Other aspects of Mr. Pierresaint’s history and characteristics, however, favor detention. He has

an extensive criminal history dating to age 15. The evidence of Mr. Pierresaint’s employment

history is extremely limited. Both the current charges and Mr. Pierresaint’s past conduct,

moreover, strongly support a conclusion that he has a character for dishonesty, demonstrated by

convictions for habitually driving with a suspended license, making criminal use of personal

identifying information, and failure to identify/giving false or fictitious information.

    The Court relies on the entire record, giving particular weight to Mr. Pierresaint’s medical

condition and the lack of evidence that he has ever failed to appear in court as required. Taken as

a whole, the Court finds that Mr. Pierresaint’s history and characteristics slightly favor release

pending trial.

        4. Danger Posed by Defendant’s Release

    As an alleged serial fraudster, release of Mr. Pierresaint would pose a danger to the community

in the nature of financial loss. This danger is serious, but not of the magnitude of the danger posed

by, for example, a defendant with a history of violent behavior. This factor is neutral.



3
 Under the exigent circumstances created by the ongoing COVID-19 pandemic national emergency, the
Court takes judicial notice of information on the CDC website at the following link, last accessed April 9,
2020: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.

                                                    5
    B.   Finding

   Having carefully considered all available information concerning the § 3142(g) factors, the

Court finds by a preponderance of the evidence that there are conditions of release that will

reasonably assure the appearance of Mr. Pierresaint as required.

                                     III.    Conclusion

   For the foregoing reasons, IT IS ORDERED that Defendant’s Motion to Reconsider Motion

to Revoke Detention Order (Dkt. No. 25) is GRANTED.

   IT IS FURTHER ORDERED that Defendant Gregory Pierresaint is released pending trial on

the conditions set by the Court in the Order Setting Conditions of Release.

   SIGNED on April 9, 2020.


                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                6
